Exhibit 10.47

¨

APPLE COMPUTER, INC.

MASTER DEVELOPMENT AND SUPPLY AGREEMENT

#C56-06-00844

THIS MASTER DEVELOPMENT AND SUPPLY AGREEMENT is entered into by and between
Apple Computer, Inc., a California corporation having its principal place of
business at 1 Infinite Loop, Cupertino, California 95014, United States and
Apple Computer International, an Irish Corporation having its principal place of
business at Holly Hill Industrial Estate, Cork City, Ireland (collectively,
“Apple”), and Multi-Fineline Electronix, Inc. (aka M-FLEX), a Delaware
corporation, having its principal place of business at 3140-A Coronado Street,
Anaheim, CA 92806 (“Company”), effective as of June 22, 2006 (the “Effective
Date”).

PURPOSE

Apple desires to engage Company and its affiliates to provide services in
connection with the development and supply of components for use in Apple
products. This Master Development and Supply Agreement contains the general
terms and conditions governing the relationship of the parties. The parties may
sign statements of work that reference this Master Development and Supply
Agreement to set forth terms and conditions specific to particular goods and
services. However, if the parties have not yet signed a statement of work for
particular goods and services to be provided, then, unless the provision of such
goods and services is governed by a separate written agreement, the terms and
conditions of this Master Development and Supply Agreement will apply.

AGREEMENT

Capitalized terms not defined herein, have the meanings set forth in Schedule 1,
attached hereto and incorporated herein by reference.

 

1. Development

1.1. Deliverables. At the beginning of a project, Apple and Supplier will meet
to agree upon a Project Schedule that sets forth the dates Supplier will provide
Development Deliverables agreed upon by Apple and Supplier.

1.2. Delivery. Supplier will deliver Development Deliverables to Authorized
Purchasers in accordance with the Project Schedule with written notice of the
delivery. Payment of invoices will not [CONFIDENTIAL TREATMENT REQUESTED] of
Development Deliverables, but rather Development Deliverables delivered will
[CONFIDENTIAL TREATMENT REQUESTED] the Authorized Purchaser. Upon delivery of a
Development Deliverable, the Authorized Purchaser will [CONFIDENTIAL TREATMENT
REQUESTED] the Development Deliverable, [CONFIDENTIAL TREATMENT REQUESTED] in
the event that, in [CONFIDENTIAL TREATMENT REQUESTED], the Development
Deliverable [CONFIDENTIAL TREATMENT REQUESTED], including the Project Schedule
[CONFIDENTIAL TREATMENT REQUESTED] Development Deliverable. If an Authorized
Purchaser requests, Supplier will assist the Authorized Purchaser with testing
the Development Deliverables [CONFIDENTIAL TREATMENT REQUESTED]. Upon
[CONFIDENTIAL TREATMENT REQUESTED] Development Deliverable, Supplier will
promptly [CONFIDENTIAL

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 1



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

TREATMENT REQUESTED] with the Specifications [CONFIDENTIAL TREATMENT REQUESTED]
the Development Deliverable to Authorized Purchasers as soon as is practicable,
or such other time period agreed upon by the Authorized Purchaser in writing.
The Authorized Purchaser will [CONFIDENTIAL TREATMENT REQUESTED] in accordance
with the foregoing procedure, which procedure will [CONFIDENTIAL TREATMENT
REQUESTED] the Authorized Purchaser [CONFIDENTIAL TREATMENT REQUESTED] the
Development Deliverable [CONFIDENTIAL TREATMENT REQUESTED] the Development
Deliverable.

1.3. Re-scheduling. If Supplier is unable to provide the Development
Deliverables or related services in accordance with the Project Schedule for any
reason, including Apple’s or any Authorized Purchaser’s failure to provide
timely delivery of required information, Supplier will promptly notify Apple,
specifying the reason for such failure to comply with the Project Schedule.

1.4. Cancellation. An Authorized Purchaser may cancel all or any part of a
Purchase Order issued by such Authorized Purchaser for Development Deliverables
and related services [CONFIDENTIAL TREATMENT REQUESTED]. Upon any such
cancellation, Supplier will, to the extent and at the times specified by the
Authorized Purchaser, stop all work on the Purchase Order (or designated
portions thereof) so cancelled, incur no further costs, and protect all property
in which the Authorized Purchaser has or may acquire an interest. Supplier will
do so promptly [CONFIDENTIAL TREATMENT REQUESTED]. Except as may be set forth in
the applicable SOW, the Authorized Purchaser will [CONFIDENTIAL TREATMENT
REQUESTED] in connection with the cancelled Purchase Order except for
[CONFIDENTIAL TREATMENT REQUESTED] performed [CONFIDENTIAL TREATMENT REQUESTED]
in accordance with this Section 1 [CONFIDENTIAL TREATMENT REQUESTED], provided,
however, [CONFIDENTIAL TREATMENT REQUESTED] (1) the EOL Date, (2) expiration or
termination of the applicable SOW, or (3) termination of this Agreement,
[CONFIDENTIAL TREATMENT REQUESTED] (a) undelivered Development Deliverables
completed in accordance with the Specifications, (b) work-in progress prepared
in accordance with the Specifications and the Forecast, and (c) the excess Long
Lead Time Materials, if any, at [CONFIDENTIAL TREATMENT REQUESTED] for such
materials, [CONFIDENTIAL TREATMENT REQUESTED] (i) were purchased no earlier than
required by applicable Lead-Times to fulfill the requirements of the then
current (at the time of purchase by Supplier) Forecast, (ii) meet all applicable
Specifications, and (iii) [CONFIDENTIAL TREATMENT REQUESTED]. Supplier will
scrap any such materials [CONFIDENTIAL TREATMENT REQUESTED] upon Apple’s
request, provided [CONFIDENTIAL TREATMENT REQUESTED] to scrap such materials.

1.5. No Obligation. Provision by Supplier of any Development Deliverables or
related services does not obligate Apple or any other Authorized Purchaser to
purchase any Goods from Supplier.

1.6. Costs. Except for amounts due pursuant to a Purchase Order or SOW or as
otherwise agreed in writing by the parties, Authorized Purchasers will not be
responsible for any costs in connection with the Development Deliverables or
related services.

1.7. Taxes. The Development Deliverables in their tangible form have no
intrinsic value. As such, no value added, sales, or use taxes have been assessed
or are anticipated to be required as a result of the services provided under
this Agreement.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 2



--------------------------------------------------------------------------------

2. Production and Order Fulfillment

2.1. Production. Supplier will manufacture, test, package, and deliver Goods in
accordance with all applicable Specifications pursuant to Purchase Orders issued
by Authorized Purchasers and the requirements set forth, if any, in the
applicable SOW, as more fully set forth below.

2.2. Forecasts

(a) Delivery. Apple will provide Supplier with a Forecast on at least
[CONFIDENTIAL TREATMENT REQUESTED] until the EOL Date.

(b) Confirmation. Within [CONFIDENTIAL TREATMENT REQUESTED] of receipt of a
Forecast, Supplier will respond [CONFIDENTIAL TREATMENT REQUESTED] supply of the
Goods [CONFIDENTIAL TREATMENT REQUESTED] the Forecast. Supplier agrees to
[CONFIDENTIAL TREATMENT REQUESTED] subsequent Forecasts with respect to each
[CONFIDENTIAL TREATMENT REQUESTED] of the Forecast to the extent that: (i) the
subsequent Forecast does not exceed the previous Forecast for the [CONFIDENTIAL
TREATMENT REQUESTED] by more than [CONFIDENTIAL TREATMENT REQUESTED] if any, in
the applicable SOW; or (ii) if no previous Forecast exists for a [CONFIDENTIAL
TREATMENT REQUESTED], the subsequent Forecast does not exceed the [CONFIDENTIAL
TREATMENT REQUESTED] forecasted in a Forecast by more than [CONFIDENTIAL
TREATMENT REQUESTED], if any, in the applicable SOW.

If the applicable SOW does not contain a Flexibility Schedule, Supplier will
respond in the same manner as with the initial Forecast set forth above.

(c) Supply Constraint. If Supplier’s ability to supply any Goods in accordance
with the then current Forecast is constrained for any reason, Supplier agrees
that Supplier [CONFIDENTIAL TREATMENT REQUESTED] will immediately escalate the
issue to both parties’ management for the purpose of resolving the supply
constraint.

(d) Disclaimer. APPLE MAKES NO WARRANTIES REGARDING THE QUANTITY OF GOODS THAT
IT OR ANY OTHER AUTHORIZED PURCHASERS WILL ORDER OR PURCHASE, IF ANY. SUBJECT TO
SECTION 2.4(D) BELOW WITH RESPECT TO QUANTITIES CITED IN A PURCHASE ORDER, ALL
QUANTITIES CITED IN THIS AGREEMENT OR IN DISCUSSIONS ARE NON-BINDING.

2.3. Hubs. If requested by an Authorized Purchaser, Supplier will store Goods in
Hubs before their delivery date to support just-in-time delivery of the Goods
required pursuant to the then current Forecast. Supplier will: (i) [CONFIDENTIAL
TREATMENT REQUESTED] associated with warehousing Goods in Hubs; (ii) maintain a
sufficient inventory of Goods in the Hubs to satisfy the requirements of the
then current Forecast; (iii) ensure that the Authorized Purchaser or its
carrier(s) may withdraw Goods from the Hubs as needed; (iv) retain title to
Goods until they are withdrawn by the Authorized Purchaser or its carrier from
the Hubs; (v) fully insure or require the Hub operator to fully insure all Goods
in transit to or stored at a Hub against all risk of loss or damage until such
time as the Authorized Purchaser takes title to them; and (vi) require that the
Hub operator take all steps necessary to protect all Goods in a Hub consistent
with good commercial warehousing practice.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 3



--------------------------------------------------------------------------------

2.4. Purchase Orders

(a) Orders. An Authorized Purchaser may purchase Goods by issuing Supplier a
Purchase Order. During the period covered by a Forecast confirmed by Supplier in
accordance with Section 2.2(b) above, Supplier may [CONFIDENTIAL TREATMENT
REQUESTED] a Purchase Order for Goods issued by an Authorized Purchaser
[CONFIDENTIAL TREATMENT REQUESTED] of Goods ordered [CONFIDENTIAL TREATMENT
REQUESTED] in the then current Forecast [CONFIDENTIAL TREATMENT REQUESTED], if
any, in the applicable SOW, or if the Purchase Order does not conform with the
terms of this Agreement. Supplier will fulfill orders for Goods using the
electronic order processing protocols identified in the document(s), if any,
referenced in the Apple Requirements Document.

(b) [CONFIDENTIAL TREATMENT REQUESTED]. The price of Goods will be set forth in
the applicable SOW or other written agreement among the parties, or if none, in
the applicable Purchase Order. Except as set forth in the applicable Purchase
Order or SOW or as otherwise agreed in writing, prices include all duties and
taxes assessable upon the Goods prior to delivery to an Authorized Purchaser in
accordance with this Agreement. Supplier represents and warrants that the prices
for Goods [CONFIDENTIAL TREATMENT REQUESTED]. If previously agreed upon pricing
[CONFIDENTIAL TREATMENT REQUESTED], then Supplier will [CONFIDENTIAL TREATMENT
REQUESTED] to Authorized Purchasers [CONFIDENTIAL TREATMENT REQUESTED].

(c) Adjustments. Authorized Purchasers may reschedule the shipment date of any
undelivered Goods [CONFIDENTIAL TREATMENT REQUESTED]. An Authorized Purchaser
may increase the number of units of Goods ordered pursuant to a particular
Purchase Order [CONFIDENTIAL TREATMENT REQUESTED] in accordance with the
Flexibility Schedule, if any, in the applicable SOW. An Authorized Purchaser may
redirect shipments of any Goods under any Purchase Order to alternate locations
[CONFIDENTIAL TREATMENT REQUESTED].

(d) Cancellation. An Authorized Purchaser may cancel all or any part of a
Purchase Order issued by such Authorized Purchaser at any time. Upon any such
cancellation, Supplier will, to the extent and at the times specified by the
Authorized Purchaser, stop all work on the Purchase Order (or designated
portions thereof) so cancelled, incur no further costs, and protect all property
in which the Authorized Purchaser has or may acquire an interest. Supplier will
do so promptly [CONFIDENTIAL TREATMENT REQUESTED]. Except as may be set forth in
the applicable SOW, an Authorized Purchaser will [CONFIDENTIAL TREATMENT
REQUESTED] in connection with the cancellation of a Purchase Order for Goods to
be delivered during the Production Period. For Goods to be delivered outside of
the Production Period, an Authorized Purchaser will [CONFIDENTIAL TREATMENT
REQUESTED] in connection with the cancellation of a Purchase Order if the
cancelled Purchase Order is cancelled more than the applicable Lead-Time prior
to the requested delivery date. If an Authorized Purchaser cancels a Purchase
Order for Goods to be delivered outside of the Production Period less than or
equal to the applicable Lead-Time prior to the requested delivery date, the
Authorized Purchaser will [CONFIDENTIAL TREATMENT REQUESTED] to fulfill the
cancelled Purchase Order that [CONFIDENTIAL TREATMENT REQUESTED].

(e) Excess Materials. Upon the earlier of (1) the EOL Date, (2) expiration or
termination of the applicable SOW, or (3) termination of this Agreement, the
[CONFIDENTIAL TREATMENT REQUESTED] (a) undelivered Goods completed in accordance
with the Specifications, (b) work-in progress prepared in accordance with the
Specifications and the Forecast, and (c) the excess Long Lead

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 4



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

Time Materials, if any, held by Supplier, [CONFIDENTIAL TREATMENT REQUESTED]
(i) were purchased no earlier than required by applicable Lead-Times to fulfill
the requirements of the then current (at the time of purchase by Supplier)
Forecast, (ii) meet all applicable Specifications, and (iii) [CONFIDENTIAL
TREATMENT REQUESTED]. Supplier will scrap any such materials so purchased upon
Apple’s request, provided [CONFIDENTIAL TREATMENT REQUESTED].

2.5. Delivery

(a) On-Time Delivery. TIME IS OF THE ESSENCE as to the provision of the Goods
under this Agreement. If Supplier cannot meet the requirements of the then
current Forecast or of the delivery date specified in a Purchase Order, Supplier
will promptly notify the Authorized Purchaser and propose a revised delivery
date, and the Authorized Purchaser may [CONFIDENTIAL TREATMENT REQUESTED]
(i) [CONFIDENTIAL TREATMENT REQUESTED] the Purchase Order [CONFIDENTIAL
TREATMENT REQUESTED]; or (ii) require Supplier to [CONFIDENTIAL TREATMENT
REQUESTED]. If neither the remedy in clause (i) or (ii) is sufficient, after
reasonable efforts to resolve the delay in delivery between senior management of
both parties, the Authorized Purchaser may [CONFIDENTIAL TREATMENT REQUESTED]
and hold [CONFIDENTIAL TREATMENT REQUESTED] for the [CONFIDENTIAL TREATMENT
REQUESTED] Authorized Purchasers for [CONFIDENTIAL TREATMENT REQUESTED]
including [CONFIDENTIAL TREATMENT REQUESTED], and may exercise all other
remedies provided at law, in equity and in this Agreement. If after a reasonable
effort [CONFIDENTIAL TREATMENT REQUESTED] the Authorized Purchaser is unable to
do so, or if circumstances reasonably indicate that such effort will be
unavailing, the Authorized Purchaser will have [CONFIDENTIAL TREATMENT
REQUESTED]. No Authorized Purchaser is obligated to accept [CONFIDENTIAL
TREATMENT REQUESTED]. Unless an Authorized Purchaser has otherwise agreed in
writing, Supplier must [CONFIDENTIAL TREATMENT REQUESTED] in the applicable
Purchase Order. Authorized Purchasers reserve the right to [CONFIDENTIAL
TREATMENT REQUESTED] and to [CONFIDENTIAL TREATMENT REQUESTED].

(b) [CONFIDENTIAL TREATMENT REQUESTED]. Payment of invoices will [CONFIDENTIAL
TREATMENT REQUESTED]. The Authorized Purchaser may [CONFIDENTIAL TREATMENT
REQUESTED] that do not [CONFIDENTIAL TREATMENT REQUESTED] with the [CONFIDENTIAL
TREATMENT REQUESTED] applicable Purchase Order or this Agreement. At the
Authorized Purchaser’s option, and pursuant to the Authorized Purchaser’s
written instructions, Supplier will promptly: (i) [CONFIDENTIAL TREATMENT
REQUESTED] plus any [CONFIDENTIAL TREATMENT REQUESTED] or (ii) [CONFIDENTIAL
TREATMENT REQUESTED] such items.

(c) Terms of Sale. Except as provided in Section 3.2 below, all Goods will be
delivered by [CONFIDENTIAL TREATMENT REQUESTED]; provided, however, that if
Goods are delivered via Hubs in accordance with Section 2.3 above, Supplier will
retain title and risk of loss with respect to Goods delivered to a Hub until
[CONFIDENTIAL TREATMENT REQUESTED].

2.6. Costs. Except for amounts due pursuant to a Purchase Order or SOW,
Authorized Purchasers will not be responsible for any costs in connection with
the ordering and purchase of any Goods.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 5



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

3. Support Services and Service Units

3.1. Service Unit Inventory. Supplier will, at Supplier’s expense, provide an
inventory of Service Units to Apple in accordance with the Service Unit
inventory requirements set forth in document(s), if any, referenced in the Apple
Requirements Document or applicable SOW. In absence of such requirements and
upon Apple’s request, Supplier will (i) deliver an Initial Service Unit
Inventory to entities designated by Apple, [CONFIDENTIAL TREATMENT REQUESTED]
Apple first ships the applicable Apple Product.

3.2. Terms of Sale. Supplier will deliver all Service Units [CONFIDENTIAL
TREATMENT REQUESTED] and title will transfer [CONFIDENTIAL TREATMENT REQUESTED]
of the Service Units at [CONFIDENTIAL TREATMENT REQUESTED]; provided, however,
that whenever Service Units are delivered to Apple Computer International or
Apple Computer Limited, Cork Branch in the Asia-Pacific region, Goods will be
delivered [CONFIDENTIAL TREATMENT REQUESTED] and title will transfer at
[CONFIDENTIAL TREATMENT REQUESTED].

3.3. Costs. Except for amounts due pursuant to a Purchase Order or SOW,
Authorized Purchasers will not be responsible for any costs in connection with
Supplier’s obligations in this Section 3.

 

4. Modifications

4.1. By Supplier. Supplier will not modify any Specifications without obtaining
Apple’s prior consent via the Project Management System.

4.2. By Apple. Apple may modify any Specifications via the Project Management
System. Supplier will acknowledge the modification via the Project Management
System in accordance with applicable procedures. The terms and conditions of
this Agreement will be amended by such modification upon Supplier’s
acknowledgement thereof or, if within [CONFIDENTIAL TREATMENT REQUESTED] of
receipt of notice of such modification, if Supplier has not given Apple notice
of its acknowledgement. In the event the modification results in [CONFIDENTIAL
TREATMENT REQUESTED] performance of Supplier’s obligations under this Agreement,
Apple will [CONFIDENTIAL TREATMENT REQUESTED] Supplier’s reports [CONFIDENTIAL
TREATMENT REQUESTED] to Apple within [CONFIDENTIAL TREATMENT REQUESTED] of the
receipt of the notice and obtains Apple’s prior written consent to proceed with
the modification.

 

5. Quality and Safety Requirements

5.1. Requirements and Qualifications. Supplier will comply with the quality,
safety and regulatory requirements as set forth in the document(s), if any,
referenced in the Apple Requirements Document and as set forth in the applicable
SOW, or in the absence of such requirements, with good commercial practice and
applicable law.

5.2. Testing Requirements. Supplier will test the Development Deliverables and
the Goods in accordance with the testing requirements set forth in the
document(s), if any, referenced in the Apple Requirements Document and as set
forth in the applicable SOW, or in the absence of such testing requirements, in
a manner sufficient to confirm conformance with all applicable Specifications.
Upon

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 6



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

Apple’s request, Supplier will provide and ship Development Deliverables and
Goods to Apple to be used for testing.

5.3. Environmental Compliance. Supplier will, with respect to the provision of
Development Deliverables and Goods, and all related processes and materials used
in connection therewith, including packaging, comply with: (i) all applicable
laws and regulations governing the use, declaration, preparation and marketing
of hazardous substances and energy consumption efficiency; and (ii) any
requirements with respect to the same set forth in the document(s), if any,
referenced in the Apple Requirements Document and in the applicable SOW.

5.4. Failures and Safety Risks.

(a) Generally. Supplier must notify Apple immediately if it has reason to
believe that the Goods provided under this Agreement may (i) produce an
Excessive Failure; (ii) produce an Environmental Compliance Failure; or
(iii) present a Safety Risk.

(b) Remedies. If there is an Excessive Failure, an Environmental Compliance
Failure, or the Goods present a Safety Risk, [CONFIDENTIAL TREATMENT REQUESTED]
(i) reimburse Authorized Purchasers for [CONFIDENTIAL TREATMENT REQUESTED]
(ii) if [CONFIDENTIAL TREATMENT REQUESTED] affected Goods; and
(iii) [CONFIDENTIAL TREATMENT REQUESTED], promptly provide [CONFIDENTIAL
TREATMENT REQUESTED]. For Multiple-Cause Excessive Failures, these remedies will
apply only to [CONFIDENTIAL TREATMENT REQUESTED]. For Single-Cause Excessive
Failures, these remedies will apply to [CONFIDENTIAL TREATMENT REQUESTED].

(c) Exceptions. Supplier will not be liable under this Section 5.4 for an
Excessive Failure or a Safety Risk to the extent (i) [CONFIDENTIAL TREATMENT
REQUESTED] the Excessive Failure or the Safety Risk; or (ii) the Goods were
[CONFIDENTIAL TREATMENT REQUESTED] to the Authorized Purchaser. [CONFIDENTIAL
TREATMENT REQUESTED].

(d) Tracking. Supplier must track the date Goods are produced and make such
information available to Apple upon Apple’s request during the term of this
Agreement and for [CONFIDENTIAL TREATMENT REQUESTED] after the Goods are
delivered.

5.5. Costs. Except for amounts due pursuant to a Purchase Order or SOW,
Authorized Purchasers will not be responsible for any costs in connection with
Supplier’s obligations in this Section 5.

 

6. Resource Requirements

6.1. Human Resources

(a) Management. Supplier is solely responsible for managing Supplier Personnel,
including hiring, firing, where and when Supplier Personnel perform their work,
work assignments, practices, policies and procedures, and compliance with all
applicable laws and regulations.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 7



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

(b) Apple Premises. Upon Apple’s request, Supplier will provide Supplier
Personnel [CONFIDENTIAL TREATMENT REQUESTED]. Such Supplier personnel may be
required to sign a written agreement with Apple acknowledging and agreeing to
comply with Apple’s security and confidentiality requirements. Apple reserves
the right to prohibit specific Supplier Personnel from entering Apple’s premises
at Apple’s sole discretion.

(c) Written Agreements. Supplier represents that Supplier has written agreements
in place with each Supplier Personnel sufficient to enable Supplier to comply
with all provisions of this Agreement.

(d) Costs. Except for amounts due pursuant to a Purchase Order or SOW,
Authorized Purchasers will not be responsible for any costs associated with
Supplier Personnel.

6.2. Equipment

(a) Supplier will secure all Equipment necessary to provide the Development
Deliverables and the Goods, including the Equipment specified in the applicable
SOW and the document(s), if any, referenced in the Apple Requirements Document.
Supplier will purchase, lease or borrow the Equipment in a timely manner to
ensure that the Equipment is delivered in time to meet the requirements of the
Project Schedule, the then current Forecast, or any Purchase Order, as
applicable.

(b) Upon Apple’s and Supplier’s mutual agreement, Supplier will obtain certain
items of Equipment from Apple or purchase or lease Equipment on Apple’s behalf
(collectively, “Apple Equipment”).

(c) As applicable, Supplier will place purchase orders for or lease the Apple
Equipment only upon prior written approval by Apple with respect to the
specifications and price of each item of Apple Equipment. Upon request, Supplier
will provide Apple [CONFIDENTIAL TREATMENT REQUESTED] for each item.

(d) Supplier will hold the Apple Equipment as a bailee only and will not permit
any lien or other encumbrance to be placed against it when in Supplier’s care,
custody and control. Apple owns all Apple Equipment obtained from Apple. With
respect to Apple Equipment purchased on Apple’s behalf, Supplier agrees that
title to such Apple Equipment will transfer to Apple upon payment for the Apple
Equipment by Apple. Supplier will execute any documents necessary to document or
perfect Apple’s ownership of the Apple Equipment. With respect to Apple
Equipment leased on Apple’s behalf, Supplier will assign Supplier’s rights and
obligations under the lease to Apple upon Apple’s request.

(e) Supplier will apply Apple asset tags provided by Apple to all Apple
Equipment in accordance with the requirements set forth in the documents, if
any, referenced in the Apple Requirements Document. Under no circumstances will
Supplier move Apple Equipment from the location designated by Apple, without
Apple’s prior written consent, or deny Apple, its agents or contractors access
to the Equipment.

(f) Immediately upon Apple’s request or termination of this Agreement, Supplier
will deliver the Apple Equipment [CONFIDENTIAL TREATMENT REQUESTED] provided
Apple has paid for any

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 8



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

Apple Equipment purchased or leased by Supplier on Apple’s behalf. Supplier
agrees to return the Apple Equipment to Apple in the same condition as it was
provided to Supplier, except for normal wear and tear. Supplier will be
responsible for physical loss of or damage to the Apple Equipment while in the
possession or control of Supplier.

(g) Supplier agrees to use Apple Equipment and any other Equipment specifically
designed to manufacture or test Goods that are unique to Apple (“Custom
Equipment”) solely for Apple’s benefit. Supplier will not use Apple Equipment or
Custom Equipment for any other purpose or permit a third party to use the Apple
Equipment or Customer Equipment except as set forth in this Agreement.

(h) The Apple Equipment provided by Apple is provided to Supplier “as is” and
Apple disclaims all warranties, express or implied, including the implied
warranties of merchantability and fitness for a particular purpose.

(i) Supplier is solely responsible for installing, testing, and maintaining the
Equipment in its control in good working condition in compliance with applicable
manufacturing specifications, for purchasing and maintaining spare parts to
repair such Equipment with a minimum of downtime, and for any risk of loss in
connection with the Equipment.

(j) Apple reserves the right to inspect any Apple Equipment in Supplier’s
control at any time, provided it gives Supplier at least 24 hours advance
notice.

(k) Except for amounts due pursuant to a Purchase Order or SOW, Authorized
Purchasers will not be responsible for any costs associated with the Equipment.

6.3. Materials

(a) Procurement. Supplier will secure all materials in accordance with
applicable Specifications to provide the Development Deliverables and Goods
necessary to meet the requirements of the Project Schedule, the then current
Forecast and Purchase Orders.

(b) [CONFIDENTIAL TREATMENT REQUESTED]. Upon Apple’s request, Supplier will
[CONFIDENTIAL TREATMENT REQUESTED] set forth in the applicable SOW and
document(s), if any, referenced in the Apple Requirements Document, or in the
absence of such requirements, will provide Apple (i) [CONFIDENTIAL TREATMENT
REQUESTED] reports by part number specifying [CONFIDENTIAL TREATMENT REQUESTED]
for the immediately following [CONFIDENTIAL TREATMENT REQUESTED] period;
(ii) [CONFIDENTIAL TREATMENT REQUESTED] Purchase Orders for materials required
for at least [CONFIDENTIAL TREATMENT REQUESTED] period; and (iii) [CONFIDENTIAL
TREATMENT REQUESTED] receipt logs of any such materials.

(c) Bill of Materials. Before placing orders for or purchasing any materials for
use in Goods that are comprised of multiple components, Supplier will provide
Apple, for Apple’s review and approval, a complete BOM for such Goods, as
applicable, listing the supplier(s), part number(s), lead time(s), and cost(s)
of each material therein, as applicable.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 9



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

(d) Costs. Except for amounts due pursuant to a Letter of Authorization, the
applicable SOW or Purchase Order, Apple will not be responsible for any costs
associated with the materials, including any financing charges.

 

7. Documentation, Reports and Reviews

7.1. Documentation. Supplier will, at Supplier’s expense, provide Documentation
in English for the Development Deliverables and the Goods upon request by Apple,
including the Documentation identified in the applicable SOW and the
document(s), if any, referenced in the Apple Requirements Document, in the
format and frequency set forth therein.

7.2. Reports. Supplier will, at Supplier’s expense, provide Apple (i) reports
requested by Apple, including reports regarding the Development Deliverables,
Goods, Purchase Orders, Hubs, and Defective Goods; and (ii) the reports
described in the document(s), if any, referenced in the Apple Requirements
Document, in the format and frequency set forth therein.

7.3. Audits. During the term of this Agreement and for [CONFIDENTIAL TREATMENT
REQUESTED], Apple may, at any time during Business Days, [CONFIDENTIAL TREATMENT
REQUESTED] to verify that Supplier and Supplier Affiliates have complied with
their obligations under this Agreement. Supplier will provide Apple any
information and documentation Apple may reasonably request in connection with
such inspection and audit regarding the Goods ordered or purchased by any
Authorized Purchasers. Supplier will provide such information and documentation
in the format requested. Supplier agrees to maintain all records, contracts and
accounts relating to such Development Deliverables and Goods, or otherwise
related to this Agreement, during the term of this Agreement and for
[CONFIDENTIAL TREATMENT REQUESTED]. Supplier will ensure that Supplier Personnel
who are knowledgeable of the relevant records and business practices are
available to facilitate any audit, and that any information or materials
requested in preparation for or during such audit are provided to Apple without
delay. Supplier will [CONFIDENTIAL TREATMENT REQUESTED] the audit is completed
for [CONFIDENTIAL TREATMENT REQUESTED] by Authorized Purchasers [CONFIDENTIAL
TREATMENT REQUESTED]. Supplier will be responsible for [CONFIDENTIAL TREATMENT
REQUESTED] if the audit reveals [CONFIDENTIAL TREATMENT REQUESTED] by Authorized
Purchasers during the period of time subject to the audit.

7.4. Inspections. Upon reasonable advance notice, Supplier will allow Apple,
during Business Days to visit Supplier’s facilities used in connection with the
provision of the Development Deliverables or Goods to ensure compliance with the
terms and conditions of this Agreement, including inspection of Development
Deliverables in progress or completed, Goods in progress or completed, and
development and manufacturing processes. Supplier will ensure that Supplier
Personnel who are knowledgeable of the relevant facilities attend such
inspections.

7.5. Disclaimer. Any reports provided or audits or inspections performed in
accordance with this Section 7 will not relieve Supplier of any of its
obligations under this Agreement.

7.6. Costs. Except for amounts due pursuant to a Purchase Order or SOW,
Authorized Purchasers will not be responsible for any costs in connection with
Supplier’s obligations in this Section 7.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 10



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

8. Purchase and Payment Terms

8.1. Purchase Orders.

(a) Orders. An Authorized Purchaser will have no obligation to purchase or pay
for any Development Deliverables, Goods, or related services except pursuant to
a Purchase Order issued by that Authorized Purchaser and accepted in accordance
with the terms of this Agreement.

(b) Acceptance. Supplier’s acknowledgment of an order, delivery of Development
Deliverables and/or Goods or performance of services will constitute acceptance
of a Purchase Order.

(c) Terms. All Purchase Orders placed during the term of this Agreement will be
subject to and governed by the terms and conditions of this Agreement,
regardless of whether they reference this Agreement or whether the parties have
executed an SOW specific to the Development Deliverables or Goods ordered,
unless there is another signed, written agreement in place between the parties
with respect to the Development Deliverables, Goods, or related services being
purchased. Subject to the terms of Section 16.17 below, any different or
additional terms or conditions in any proposal, acknowledgment form or any other
document will be of no force or effect and will not become part of the agreement
between the parties.

8.2. Invoices

(a) Terms. Supplier will invoice Authorized Purchasers for any amounts owed by
Authorized Purchasers. Except as provided elsewhere in this Agreement, payment
terms of any invoices issued under this Agreement will be at least [CONFIDENTIAL
TREATMENT REQUESTED] from the date of invoice. With respect to Goods, Supplier
will not issue an invoice before title to Goods transfers to the Authorized
Purchaser. With respect to Development Deliverables and services, Supplier will
not issue an invoice until payment is due in accordance with the Purchase Order
or the applicable SOW.

(b) Disputed Invoices. Supplier must provide supporting documentation to the
Authorized Purchaser for any disputed invoice [CONFIDENTIAL TREATMENT REQUESTED]
after receiving any such notice. If a correction is warranted, the Authorized
Purchaser will pay the corrected amount [CONFIDENTIAL TREATMENT REQUESTED] after
receipt of the corrected invoice, or if the correction is reflected on the next
regular invoice, [CONFIDENTIAL TREATMENT REQUESTED] after the date of that
invoice. While the parties work to resolve good-faith disputes under this
section, neither party will be deemed to be in breach of this Agreement.

(c) Written Claims. Supplier must submit invoices to Authorized Purchasers for
cancellation charges, [CONFIDENTIAL TREATMENT REQUESTED] after the charges
arise, together with such reasonable evidence as the Authorized Purchaser may
request supporting such claim. Failure to submit a claim within the foregoing
specified period will constitute a waiver of the claim and a release of the
Authorized Purchaser from all liability arising out of the cancellation.

(d) Method of Payment. Any payments due under this Agreement will be made by
wire transfer to a bank account, designated by the receiving party by Notice,
and in accordance with the requirements set forth in the document(s), if any,
referenced in the Apple Requirements Document.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 11



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

(e) Currency. All amounts payable will be specified and paid in United States
Dollars.

8.3. Right [CONFIDENTIAL TREATMENT REQUESTED]. Apple may, from time to time,
[CONFIDENTIAL TREATMENT REQUESTED] Apple [CONFIDENTIAL TREATMENT REQUESTED] and
[CONFIDENTIAL TREATMENT REQUESTED] to Supplier against any [CONFIDENTIAL
TREATMENT REQUESTED] Supplier to Apple (regardless whether [CONFIDENTIAL
TREATMENT REQUESTED] this Agreement). Apple must give Supplier notice at least
[CONFIDENTIAL TREATMENT REQUESTED] any such [CONFIDENTIAL TREATMENT REQUESTED].
Supplier agrees that notice given will be effective even if a receiver,
custodian, trustee, examiner, liquidator or similar official has been appointed
for Supplier or any substantial portion of its assets. As used in this
Section 8.3: (i) the terms “Apple” and “Supplier” include, in addition to the
definition of these terms above, any individual, corporation, partnership,
limited liability company, joint venture, association, trust, unincorporated
organization or other business entity that controls, is controlled by, or is
under common control with such party, provided, however, that the term
“Supplier” shall not include WBL Corporation Limited, a Singapore company
(“WBL”) and the entities, other than Supplier and its subsidiaries, controlled
by WBL; and (ii) “control” means that the entity possesses, directly or
indirectly, the power to direct or cause the direction of the management
policies of the other entity, whether through ownership of voting securities, an
interest in registered capital, by contract, or otherwise. The rights described
in this Section 8.3 are in addition to any other rights and remedies available
under this Agreement or applicable law, [CONFIDENTIAL TREATMENT REQUESTED].

8.4. Other Financial Requirements. Supplier will comply with the financial
requirements set forth in the document(s), if any, referenced in the Apple
Requirements Document.

 

9. Logistics

9.1. Labeling. Supplier will label the Goods in accordance with applicable
Specifications. Upon Apple’s request, Supplier [CONFIDENTIAL TREATMENT
REQUESTED]. If Apple requires use of Apple Trademarks on the Goods, Supplier
must reproduce such Apple Trademarks on each unit of Goods in accordance with
the most current version of the Apple trademark guidelines, available upon
request. Upon termination of this Agreement, Supplier must destroy or deliver to
Apple all finished or unfinished Goods in its possession or control bearing any
Apple Trademark, or must remove the Apple Trademark from such Goods in
accordance with Apple’s instructions. Apple will provide Supplier with any Apple
Trademark artwork as necessary. Upon request, Supplier shall provide Apple with
samples of the labeled Goods to verify compliance with this Section 9.1.

9.2. Packaging. All orders will be packaged and delivered in accordance with the
applicable packaging requirements set forth in the applicable Purchase Order or
SOW and in the document(s), if any, referenced in the Apple Requirements
Document, or, in the absence of such requirements, the best method possible in
accordance with good commercial practice and applicable regulations and laws.

9.3. Carriers. Supplier will use the freight carriers identified in the
document(s), if any, referenced in the Apple Requirements Document, and in
accordance with the requirements set forth therein, or in the absence of such
documents, the providers selected by Supplier and approved by Apple via the
Project Management System.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 12



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

9.4. Importer of Record. When an Authorized Purchaser is the “Importer of
Record” as specified in the applicable Purchase Order or SOW, Supplier will, at
no charge, promptly forward to the Authorized Purchaser any documents the
Authorized Purchaser may reasonably require to allow the Authorized Purchaser to
clear the Development Deliverables or Goods through customs and/or obtain
possession of the Development Deliverables or Goods at the port of entry.

10. Intellectual Property Rights

10.1. Apple Intellectual Property

(a) [CONFIDENTIAL TREATMENT REQUESTED]. As between the parties, [CONFIDENTIAL
TREATMENT REQUESTED]. Supplier hereby [CONFIDENTIAL TREATMENT REQUESTED] to
Apple, without reservation, [CONFIDENTIAL TREATMENT REQUESTED] rights, title and
interest, including [CONFIDENTIAL TREATMENT REQUESTED], it may have in and to
[CONFIDENTIAL TREATMENT REQUESTED]. Supplier agrees to execute any documents
reasonably requested by Apple to enable Apple to secure, register or enforce any
[CONFIDENTIAL TREATMENT REQUESTED]. Apple may file for patent rights or take
other action to protect its proprietary rights in [CONFIDENTIAL TREATMENT
REQUESTED] anywhere in the world. Subject to Sections 10.1(b) and 10.1(c) below,
Apple hereby grants to Supplier [CONFIDENTIAL TREATMENT REQUESTED] to the extent
necessary for Supplier to perform its obligations under this Agreement. Supplier
agrees that it will not engage in, nor will it authorize others to engage in,
the reverse engineering, disassembly or the decompilation of [CONFIDENTIAL
TREATMENT REQUESTED] except as required to perform its obligations under this
Agreement.

(b) Apple Software. In the event Apple and Supplier mutually agreed to use any
Apple Software not subject to the terms and conditions of a written license
agreement between Apple and Supplier with respect to such software, the
following additional terms and conditions will apply to the use of the Apple
Software:

(i) Supplier may make copies of the Apple Software only if reasonably necessary
for performing Supplier’s obligations under this Agreement, including testing or
installing the Apple Software. The license granted hereunder is not a license to
incorporate the Apple Software into any product, board, module, integrated
circuit, core or other assembly or device other than Development Deliverables
and Goods, as applicable, or a license, expressly or by implication, estoppel,
exhaustion or otherwise, under any Apple patents.

(ii) Supplier must retain and reproduce in all copies of the Apple Software the
Apple copyright and other proprietary notices and disclaimers as they appear in
the Apple Software, and keep intact all notices in the Apple Software that refer
to the license granted hereunder.

(iii) [CONFIDENTIAL TREATMENT REQUESTED]. Supplier hereby grants to Apple and
its subsidiaries [CONFIDENTIAL TREATMENT REQUESTED], in any form, through
multiple tiers of distribution.

(iv) Upon Apple’s request, Supplier agrees to provide Apple with test results
obtained through use of the Apple Software.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 13



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

(v) THE APPLE SOFTWARE IS PROVIDED “AS IS” AND WITHOUT WARRANTY, UPGRADES OR
SUPPORT OF ANY KIND AND APPLE EXPRESSLY DISCLAIMS ALL WARRANTIES AND/OR
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED
WARRANTIES AND/OR CONDITIONS OF MERCHANTABILITY, OF SATISFACTORY QUALITY, OF
FITNESS FOR A PARTICULAR PURPOSE, OF ACCURACY, OF QUIET ENJOYMENT, AND
NONINFRINGEMENT OF THIRD PARTY RIGHTS. APPLE DOES NOT WARRANT THAT THE FUNCTIONS
CONTAINED IN THE APPLE SOFTWARE WILL MEET SUPPLIER’S REQUIREMENTS, THAT THE
OPERATION OF THE APPLE SOFTWARE WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT
DEFECTS IN THE APPLE SOFTWARE WILL BE CORRECTED. NO ORAL OR WRITTEN INFORMATION
OR ADVICE GIVEN BY APPLE SHALL CREATE A WARRANTY.

(c) Apple Trademarks. Supplier will not use any Apple Trademarks for any purpose
except to comply with its obligations under this Agreement or with Apple’s prior
written consent. The goodwill derived from Supplier’s use of any Apple
Trademarks inures exclusively to the benefit of and belongs to Apple. Supplier
acknowledges Apple’s ownership of the Apple Trademarks and agrees not do
anything inconsistent with Apple’s ownership of the Apple Trademarks, such as
filing any trademark application for an identical or similar mark anywhere in
the world. Any such trademark registrations that Supplier seeks to obtain will
be deemed to be obtained for the benefit of Apple. APPLE LICENSES THE APPLE
TRADEMARKS ON AN “AS-IS” BASIS AND EXPRESSLY DISCLAIMS ALL WARRANTIES EXPRESS OR
IMPLIED, INCLUDING THE WARRANTY OF NON-INFRINGEMENT.

10.2. Supplier Intellectual Property.

(a) [CONFIDENTIAL TREATMENT REQUESTED]. As between the parties, [CONFIDENTIAL
TREATMENT REQUESTED].

(b) License. Supplier grants to Apple a [CONFIDENTIAL TREATMENT REQUESTED]
worldwide license under all Intellectual Property Rights and other proprietary
rights of Supplier necessary to permit Apple and others authorized by Apple to
[CONFIDENTIAL TREATMENT REQUESTED] Development Deliverables, and to
[CONFIDENTIAL TREATMENT REQUESTED] the Goods and derivatives thereof in
connection with Apple products.

 

11. Confidentiality

11.1. Definitions. For purposes of this Agreement, “Confidential Information” is
defined as all information disclosed by one party (the “Discloser”) to the other
(the “Recipient”) in connection with this Agreement, including the negotiation
of this Agreement, its existence and the terms and conditions hereof, and
information learned by Recipient from Discloser’s employees or agents, or
through inspection of documents or other property in connection with this
Agreement, whether disclosed by Discloser or accessed by Recipient from
Discloser’s Information Systems. In addition, Confidential Information of Apple
includes requests for information, proposals or quotations in connection with
any future Development Deliverables or Goods, related documents, and the terms
and conditions thereof, and the existence of any Development Deliverables or
Goods, any information discerned from the inspection thereof, including their
form, features and functionality. Notwithstanding anything to the contrary in
the

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 14



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

foregoing, “Confidential Information” of the Discloser does not include
information that: (i) is now or subsequently becomes generally available to the
public through no fault or breach on the part of Recipient; (ii) Recipient can
demonstrate to have had rightfully in its possession prior to disclosure to
Recipient by Discloser; (iii) is independently developed by Recipient without
the use of any Confidential Information of Discloser; or (iv) Recipient
rightfully obtains from a third party who has the right to transfer or disclose
it to Recipient without limitation.

11.2. Non-Disclosure. During the period from the disclosure of any Confidential
Information of Discloser until [CONFIDENTIAL TREATMENT REQUESTED], Recipient
agrees: (i) to protect the Confidential Information of Discloser, using at least
the same degree of care that it uses to protect its own confidential and
proprietary information of similar importance, but no less than a reasonable
degree of care; (ii) to use the Confidential Information of Discloser solely for
the purpose of performing its obligations under this Agreement, and not to use
the Confidential Information for any other purpose or for its own or any third
party’s benefit without the express prior written consent of an authorized
representative of Discloser in each instance; and (iii) not to disclose,
publish, or disseminate Confidential Information of Discloser to anyone other
than its Personnel who have a need to know the Confidential Information and who
are bound by written agreement that prohibits unauthorized disclosure or use of
the Confidential Information that is at least as protective of the Confidential
Information as Recipient’s obligations hereunder. Recipient may disclose
Confidential Information of Discloser to the extent required by law, provided
that Recipient shall make reasonable efforts to give Discloser notice of such
requirement prior to any such disclosure and shall take reasonable steps to
obtain protective treatment of the Confidential Information. Within three
Business Days of receipt of Discloser’s written request, and at Discloser’s
option, Recipient will either return to Discloser all tangible Confidential
Information of Discloser, including but not limited to all electronic files,
documentation, notes, plans, drawings, and copies thereof, or will provide
Discloser with written certification that all such tangible Confidential
Information has been destroyed.

 

12. Warranties

12.1. General Warranties. Supplier represents and warrants that: (i) it has the
right to enter into this Agreement and its performance of this Agreement will be
free and clear of liens and encumbrances; (ii) entering into this Agreement will
not cause Supplier to breach any other written agreements to which it is a
party; (iii) the Development Deliverables or Goods including any portion thereof
or any intended combination with other hardware or software, or the sale, offer
for sale, use, or importation thereof, does not infringe any patent, copyright,
trademark, trade secret, or other proprietary right of a third party; (iv) all
Specifications and Documentation provided by Supplier in connection with this
Agreement will be complete and accurate; and (v) the Development Deliverables
and Goods will not be misbranded or falsely labeled, advertised, or invoiced.

12.2. Product Warranties. Supplier warrants that all Goods will: (i) be new and
comprised of new materials when delivered (not including Service Units); (ii) be
safe for any use that is consistent with applicable Specifications or that is
reasonably foreseeable; (iii) [CONFIDENTIAL TREATMENT REQUESTED] to all
applicable Specifications; (iv) [CONFIDENTIAL TREATMENT REQUESTED] when
delivered; (v) comply with all applicable requirements pursuant to Sections 5.1,
5.2, and 5.3 above.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 15



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

13. Indemnification

13.1. Indemnification. At Apple’s request, Supplier will defend any claims or
allegations against Apple, Apple Affiliates or Apple Personnel that: (i) the
Development Deliverables or Goods, or any portion thereof, on their own or in
combination with other goods and services, infringe any third-party’s patent,
copyright, trademark, trade secret, mask work right or other intellectual
property right; or (ii) the Development Deliverables, Goods, or Apple Equipment
(in Supplier’s possession) caused injury or damages; or (iii) arise or are
alleged to have arisen as a result of negligent and/or intentional acts or
omissions of Supplier or Supplier Personnel or breach by Supplier of any term of
the Agreement. Supplier will indemnify and hold Apple, Apple Affiliates and
Apple Personnel harmless from and against any costs, damages and fees (including
attorney and other professional fees) attributable to any such claims or
allegations, provided that Apple: (a) notifies Supplier promptly in writing of
any such claims or allegations; (b) permits Supplier to answer and defend the
claim using counsel of Supplier’s choice; and (c) provides information and
assistance reasonably necessary to enable Supplier to defend the claim (at
Supplier’s expense). [CONFIDENTIAL TREATMENT REQUESTED]. If Supplier does not
agree that the claim or suit is fully covered by this indemnity provision, then
the parties agree to negotiate in good faith an equitable arrangement regarding
the control of defense of the claim or suit and any settlement thereof
consistent with Supplier’s obligations hereunder.

13.2. Exceptions. Supplier will have no obligation to indemnify Apple, Apple
Affiliates, or Apple Personnel against any claims pursuant to clause (i) in
Section 13.1 above or to perform any actions pursuant to Section 13.3 below if
and to the extent that: (a) the claim is directly attributable to [CONFIDENTIAL
TREATMENT REQUESTED] or (b) the infringement is directly attributable to
[CONFIDENTIAL TREATMENT REQUESTED].

13.3. Duty to Correct. If a third party claims that the Development Deliverables
or Goods infringe an intellectual property right, Supplier will, in addition to
its obligations under Section 13.1 above, promptly notify Apple in writing and
[CONFIDENTIAL TREATMENT REQUESTED] remedies that is practicable: (i) obtain for
Apple from such third party rights with respect to the Development Deliverables
and Goods consistent with the rights granted to Apple by Supplier under this
Agreement; (ii) modify the Development Deliverables and Goods so they are
non-infringing and in compliance with this Agreement; (iii) replace the
Development Deliverables and Goods with non-infringing versions that comply with
the requirements of this Agreement; or (iv) [CONFIDENTIAL TREATMENT REQUESTED]
of infringing Development Deliverables and Goods [CONFIDENTIAL TREATMENT
REQUESTED].

 

14. Limitation of Liability

EXCEPT FOR SUPPLIER’S OBLIGATIONS UNDER SECTION [CONFIDENTIAL TREATMENT
REQUESTED], SECTION [CONFIDENTIAL TREATMENT REQUESTED], AND SECTION
[CONFIDENTIAL TREATMENT REQUESTED], AND FOR BREACHES OF SECTION [CONFIDENTIAL
TREATMENT REQUESTED], IN NO EVENT WILL [CONFIDENTIAL TREATMENT REQUESTED] BE
ENTITLED TO INCIDENTAL, INDIRECT, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING
WITHOUT LIMITATION, LOST PROFITS, LOST REVENUES OR BUSINESS INTERRUPTION BASED
ON ANY BREACH OR DEFAULT OF THE OTHER PARTY.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 16



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

15. Term and Termination

15.1. Term. This Agreement will commence on the Effective Date and continue
until terminated.

15.2. Termination

(a) Termination of this Agreement. Any party may terminate this Agreement for
Cause. Such termination will be effective upon [CONFIDENTIAL TREATMENT
REQUESTED] advance Notice if the Cause remains uncured, or, in the event of an
incurable Cause such as breach of confidentiality obligations, immediately upon
written Notice. Upon any termination, unless otherwise provided in Apple’s
written direction, Supplier will immediately: (i) cease work in connection with
this Agreement; (ii) prepare and submit to Apple an itemization of all completed
and partially completed Development Deliverables and Goods in connection with
this Agreement; (iii) deliver upon request any work in process in connection
with this Agreement; and (iv) deliver upon request any Apple Equipment. Subject
to the terms of Section 2.4(e) above, in the event Apple terminates this
Agreement for Cause, neither Apple nor any other Authorized Purchaser
[CONFIDENTIAL TREATMENT REQUESTED].

(b) Termination of an SOW. Any party to an SOW may terminate the SOW for Cause.
Such termination will be effective upon [CONFIDENTIAL TREATMENT REQUESTED]
advance Notice. Such termination will be effective upon [CONFIDENTIAL TREATMENT
REQUESTED] Notice if the Cause remains uncured, or, in the event of an incurable
Cause, immediately upon Notice. [CONFIDENTIAL TREATMENT REQUESTED] any SOW
without Cause upon [CONFIDENTIAL TREATMENT REQUESTED] advance Notice. Upon any
termination, unless otherwise provided in Apple’s written direction, Supplier
will immediately: (i) cease work in connection with the applicable SOW;
(ii) prepare and submit to Apple an itemization of all completed and partially
completed Development Deliverables and Goods in connection with the applicable
SOW; (iii) deliver upon request any work in process in connection with the
applicable SOW; and (iv) deliver upon request any Apple Equipment associated
with the applicable SOW. In the event Apple terminates any SOW with Cause,
neither Apple nor any other Authorized Purchaser will [CONFIDENTIAL TREATMENT
REQUESTED].

15.3. Survival. Provisions in this Agreement, which by their nature, should
remain in effect beyond termination of the Master Development and Supply
Agreement will survive until fulfilled, including Sections 5, 6.2 (c) through
(g), 7.3, 8, 9, 10, 11, 12, 13, 14, 15, and 16.

 

16. Miscellaneous

16.1. Press Releases and Publicity. Neither Apple nor Supplier will issue press
releases or other publicity regarding this Agreement or its subject matter
without the prior written approval of the other.

16.2. Compliance with Laws.

(a) Supplier agrees that it will fully comply with all applicable laws and
regulations in performing its obligations under this Agreement, including all
applicable employment, tax, export control and environmental laws and
regulations. Without limiting this requirement Supplier agrees that it will not
export, re-export, sell, resell or transfer any customer data or any
export-controlled commodity, technical data or software (i) in violation of any
law, regulation, order, policy or other limitation imposed

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 17



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

by the United States (including the United States Export Administration
regulations) or any other government authority with jurisdiction; or (ii) to any
country for which an export license or other governmental approval is required
at the time of export, without first obtaining all necessary licenses or
equivalent.

(b) To the extent that Goods will be transported into the United States,
Supplier represents that either (a) it is C-TPAT-certified by U.S. Customs &
Border Protection, and will maintain that certification throughout the term of
this Agreement, or (b) it will comply with the C-TPAT (Customs-Trade Partnership
Against Terrorism) security procedures that may be found on the Customs website
at www.cbp.gov <http://www.cbp.gov> (or such other website that the C-TPAT
security procedures may be moved to by the U.S. Government). Supplier must
fairly compensate its employees by providing wages and benefits that are in
compliance with applicable law, or with prevailing local standards if such
standards are higher than applicable law, and must ensure that any
subcontractors supplying goods and services or materials for goods and services
do the same.

16.3. No Forced or Child Labor. Supplier must ensure that neither the goods and
services nor any materials procured by Supplier are produced or manufactured, in
whole or in part, by convict or forced labor or by any child under the age of
sixteen or the minimum age permitted by applicable law, whichever age is higher.

16.4. Small Business Contracting and Socio-Economic Requirements.

(a) Utilization of Small Business Concerns. As a federal contractor, Apple is
subject to federal laws and regulations governing subcontracting with small
businesses. As required by federal regulation and its federal contract(s), Apple
incorporates by reference FAR 52.219-8, “Utilization of Small Business Concerns”
in this contract to the extent that this contract offers further subcontracting
opportunities. Unless Supplier is a small business or further subcontracting is
not practicable, Supplier must utilize small business concerns (as that term is
defined in FAR 52.219-8) to the maximum extent practicable.

(b) Socio-Economic Requirements. As a federal contractor, Apple also is subject
to federal laws, executive orders, and regulations governing certain
socio-economic requirements such as Equal Opportunity and Affirmative Action. As
required by federal regulation and its federal contract(s), Apple incorporates
by reference in this contract the following clauses: FAR 52.222-26, Equal
Opportunity, FAR 52.222-35, Affirmative Action for Special Disabled and Vietnam
Era Veterans, and FAR 52.222-36, Affirmative Action for Workers with
Disabilities.

16.5. Insurance and Loss Prevention.

(a) Supplier will [CONFIDENTIAL TREATMENT REQUESTED] maintain the following
minimum insurance in full force and effect throughout the term of this
Agreement: (i) commercial or comprehensive general liability, public liability
or local equivalent, including products/completed operations, and fire legal
liability, with coverage of not less than the equivalent of [CONFIDENTIAL
TREATMENT REQUESTED] combined single limit per occurrence and [CONFIDENTIAL
TREATMENT REQUESTED] annual aggregate.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 18



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

(b) Supplier will deliver to Apple’s Procurement Department (1 Infinite Loop,
M/S 35-PO, Cupertino, California 95014) one or more certificates of insurance,
or comparable documents, showing evidence of the coverage required above.
Supplier shall endeavor to comply with the insurance and loss prevention
requirements set forth in the document(s), if any, referenced in the Apple
Requirements Document. Apple reserves the right to perform risk evaluations of
Supplier’s facilities and Supplier agrees to work with Apple to upgrade any
facility that does not comply with such requirements.

16.6. Independent Efforts and Similar Goods. Provided there is no infringement
of the other party’s intellectual property rights or breach of the provisions in
Section 11 above, nothing in this Agreement will impair either party’s right to
develop, manufacture, purchase, use or market, directly or indirectly, alone or
with others, products or services competitive with those offered by the other.

16.7. Relationship of Parties. Apple and Supplier are independent contractors.
Nothing in this Agreement creates a joint venture, partnership, franchise,
employment or agency relationship or fiduciary duty of any kind. Neither party
will have the power, and will not hold itself out as having the power, to act
for or in the name of or to bind the other party. Except as expressly provided,
this Agreement is not for the benefit of any third parties.

16.8. Assignment. No party hereto or to any SOW may assign or delegate its
rights or obligations under this Agreement without the other’s prior written
consent; provided, however, that either party may assign all of its rights and
obligations under this Agreement in connection with a merger or the sale of all
or substantially all of its assets relating to its subject matter without the
consent of the other party. This Agreement shall be binding upon, and inure to
the benefit of, the successors, representatives, and administrators of the
parties.

16.9. Force Majeure. No party hereto or to any SOW will be liable for delay or
failure to fulfill its obligations under this Agreement due to acts of God
beyond its reasonable control, provided it promptly notifies the other party and
uses reasonable efforts to correct such failure or delay in its performance.

16.10. No Waiver. No delay or failure to act in the event of a breach of this
Agreement will be deemed a waiver of that or any subsequent breach of any
provision of this Agreement. Any remedies at law or equity not specifically
disclaimed or modified by this Agreement remain available to both parties.

16.11. Governing Law. This Agreement and the rights and obligations of the
parties will be governed by and construed and enforced in accordance with the
laws of the State of California as applied to agreements entered into and to be
performed entirely within California between California residents, without
regard to conflicts of law principles. The parties expressly agree that the
provisions of the United Nations Convention on Contracts for the International
Sale of Goods will not apply to this Agreement or to their relationship.

16.12. Dispute Resolution, Jurisdiction and Venue. If there is a dispute between
the parties, the parties agree that they will first attempt to resolve the
dispute through one senior management member of each party named as a
representative of the party to resolve the dispute. If they are unable to do so
within 60 days after the complaining party’s written notice to the other party,
the parties will then seek to resolve the dispute through non-binding mediation
conducted in Santa Clara County or San Francisco County, California. Each party
must bear its own expenses in connection with the mediation and must share

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 19



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

equally the fees and expenses of the mediator. If the parties are unable to
resolve the dispute within 60 days after commencing mediation, either party may
commence litigation in the state or federal courts in Santa Clara County,
California. The parties irrevocably submit to the exclusive jurisdiction of
those courts and agree that final judgment in any action or proceeding brought
in such courts will be conclusive and may be enforced in any other jurisdiction
by suit on the judgment (a certified copy of which will be conclusive evidence
of the judgment) or in any other manner provided by law. Process served
personally or by registered or certified mail, return receipt requested, will
constitute adequate service of process in any such action, suit or proceeding.
Each party irrevocably waives to the fullest extent permitted by applicable law
(i) any objection it may have to the laying of venue in any court referred to
above; (ii) any claim that any such action or proceeding has been brought in an
inconvenient forum; and (iii) any immunity that it or its assets may have from
any suit, execution, attachment (whether provisional or final, in aid of
execution, before judgment or otherwise) or other legal process. The terms of
this Section apply whether or not the dispute arises out of or relates to this
Agreement, unless the dispute is governed by a separate written agreement.

16.13. Equitable Relief. Notwithstanding anything to the contrary in
Section 16.12 above, either party may seek equitable relief in order to protect
its Confidential Information or Intellectual Property Rights at any time,
[CONFIDENTIAL TREATMENT REQUESTED]. The parties hereby [CONFIDENTIAL TREATMENT
REQUESTED]. The confidentiality provisions of this Agreement will be enforceable
under the provisions of the California Uniform Trade Secrets Act, California
Civil Code Section 3426, as amended.

16.14. Construction. The section headings in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.
References to sections, schedules, exhibits, and SOWs are references to sections
of, and exhibits, schedules and SOWs to, this Agreement, and the word “herein”
and words of similar meaning refer to this Agreement in its entirety and not to
any particular section or provision. The word “party” means a party to this
Agreement and the phrase “third party” means any person, partnership,
corporation or other entity not a party to this Agreement. The words “will” and
“shall” are used in a mandatory, not a permissive, sense, and the word
“including” is intended to be exemplary, not exhaustive, and will be deemed
followed by “without limitation. Any requirement to obtain a party’s consent is
a requirement to obtain such consent in each instance.

16.15. Severability. If a court of competent jurisdiction finds any provision of
this Agreement unlawful or unenforceable, that provision will be enforced to the
maximum extent permissible so as to effect the intent of the parties, and the
remainder of this Agreement will continue in full force and effect.

16.16. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but which collectively will constitute
one and the same instrument.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 20



--------------------------------------------------------------------------------

16.17. Related Documents; Precedence. The terms and conditions of any SOW,
Purchase Order, and the terms and conditions of any schedules, exhibits,
attachments and other documents referenced herein or therein are incorporated
into the terms and conditions of this Agreement. In the event of any conflict in
the documents which constitute this Agreement, the order of precedence will be
(i) the quantity, price, payment and delivery terms of the applicable Purchase
Order; (ii) the applicable SOW; (iii) this Master Development and Supply
Agreement; and (iv) any other schedules, exhibits, attachments and other
documents referenced and incorporated herein and therein. Notwithstanding the
foregoing, Supplier agrees that the price, payment and delivery terms on any
Purchase Order will be at least as favorable to Authorized Purchasers as such
terms are set forth in this Agreement, and that in any case the price, payment
and delivery terms on any Purchase Order are less favorable to Authorized
Purchasers than those in this Agreement, then the terms of such Purchase Order
will be deemed to be consistent with this Agreement regarding such terms. If
there is a conflict between Section 11 above and any other agreement governing
the use of Confidential Information disclosed by any party in connection with
this Agreement, the terms and conditions of Section 11 will govern to the extent
that such terms and conditions are more restrictive with respect to the use and
disclosure of such Confidential Information.

16.18. Complete Agreement. The parties agree that this Agreement constitutes the
complete and exclusive agreement between them superseding all contemporaneous
and prior agreements (written and oral) and all other communications between
them relating to its subject matter, excluding any confidentiality agreements.
Except as expressly provided herein, this Agreement may not be amended or
modified except by a written amendment signed by authorized signatories of both
parties. The parties expressly acknowledge that they have received and are in
possession of a copy of any referenced item not physically attached to this
Agreement and any such item will be treated as if attached.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 21



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

By signing below, each party agrees to be bound by the terms and conditions of
this Agreement.

 

Apple Computer, Inc.    Multi-Fineline Electronix, Inc.

By /s/ Tony Blevins

   By /s/ Reza Meshgin

Name Tony Blevins

   Name Reza Meshgin

Title Sr. Director, Operations

   Title President/COO

Date 8/26/06

   Date 8/16/06 Apple Computer International   

By /s/ Jae Allen

  

Name Jae Allen

  

Title Director

  

Date 1 September 2006

  

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential   Page 22



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

SCHEDULE 1

Definitions

“Agreement” means this Master Development and Supply Agreement and all SOWs,
Purchase Orders, schedules, exhibits, attachments, and other documents
incorporated in or permitted by this Master Development and Supply Agreement.

“Apple” is defined in the preamble of the Agreement.

“Apple Affiliate” means any entity authorized by Apple to procure Development
Deliverables or Goods under the Agreement, including those entities listed as
Apple Affiliates in the document(s), if any, referenced in the Apple
Requirements Document.

“Apple Equipment” is defined in Section 6.2(b) of the Agreement.

“Apple Modification” means a modification of Specifications requested by Apple
and approved by Supplier in accordance with Section 4.2 of the Agreement.

“Apple Product” means a finished good manufactured by or for Apple that
incorporates the Goods.

“Apple Requirements Document” means the document attached to the Agreement as
Schedule 2, as amended from time-to-time.

“Apple Software” means the Apple software provided to Supplier in connection
with the performance of Supplier’s obligations under the Agreement, including
the Apple software identified in the document(s), if any, in the Apple
Requirement Document.

[CONFIDENTIAL TREATMENT REQUESTED].

“Apple Trademarks” means any Apple trademarks, service marks, trade names, logos
or other Apple commercial or product designations.

“Apple Unique Materials” means those materials, if any, identified in an SOW as
“Apple Unique Materials”.

“Authorized Purchaser” means Apple or Apple Affiliate, as applicable.

“Authorized Vendor” means a supplier of materials that has been approved by
Apple for the purpose of providing such materials as set forth in the applicable
BOM or SOW or as set forth in the document(s), if any, referenced in the Apple
Requirements Document.

“BOM” means the engineering bill of materials for the Development Deliverables
or Goods created and approved by Apple via the Project Management System.

“Business Day” means any day Monday through Saturday.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

“Cause” means a material breach of the Agreement by another party, or the event
of a party becoming insolvent, making an assignment for the benefit of
creditors, or filing or being the subject of a petition in bankruptcy.

“Company” is defined in the preamble of the Agreement.

“Confidential Information” is defined in Section 11.1 of the Agreement.

“Custom Equipment” is defined in Section 6.2(g) of the Agreement.

[CONFIDENTIAL TREATMENT REQUESTED].

[CONFIDENTIAL TREATMENT REQUESTED].

“Defective Goods” means Goods that (i) failed [CONFIDENTIAL TREATMENT REQUESTED]
to conform with or operate according to applicable Specifications [CONFIDENTIAL
TREATMENT REQUESTED]; or (ii) are the subject of an Environmental Compliance
Failure or a Safety Risk.

“Development Deliverables” means the tangible results of services performed by
Supplier to be delivered to Authorized Purchasers in connection with the
development of Goods for use in Apple products, including the items to be
delivered that are identified in an SOW, and any other such items not identified
in an SOW that are offered by Supplier to Authorized Purchasers to the extent
that such items are not covered under the terms and conditions of a separate
written agreement signed by the parties to the Agreement, not including Goods.

“Discloser” is defined in Section 11.1 of the Agreement.

“Documentation” means documents, in English and in hard copy and electronic
format, containing instructions, specifications, schematics, drawings, reports,
or other descriptions in connection with the Development Deliverables and/or
Goods.

“Effective Date” is defined in the preamble of the Agreement.

“End User” means a purchaser who acquires an Apple product (into which a unit of
Goods has been incorporated) for personal use rather than for distribution or
resale.

“Environmental Compliance Failure” means the failure by Supplier to comply with
the environmental requirements set forth in Section 5.3 of the Agreement.

“EOL Date” means the date that new Goods (not including Service Units) are last
required.

“Equipment” means fixtures, tooling, test equipment and any other equipment used
in connection with the development, manufacturing, testing, packaging, delivery
or servicing of the Development Deliverables or Goods, including Apple Equipment
and Custom Equipment.

“Error Corrections” is defined in Section 10.1(b)(iii) of the Agreement.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

“Excessive Failure Threshold” means the excessive failure threshold in the SOW,
or if no excessive failure threshold is specified in the SOW, [CONFIDENTIAL
TREATMENT REQUESTED] for a Single Cause Excessive Failure and [CONFIDENTIAL
TREATMENT REQUESTED] for a Multiple-Cause Excessive Failure.

“Excessive Failure” means the Failure Rate exceeds the Excessive Failure
Threshold.

“Ex Works” has the meaning defined by the International Chamber of Commerce in
its publication, Incoterms 2000; ICC Official Rules for the Interpretation of
Trade Terms.

“Failure Rate” means the rate calculated using the following formula:

Failure rate    =    [CONFIDENTIAL TREATMENT REQUESTED] where:

A    =    the [CONFIDENTIAL TREATMENT REQUESTED] in a [CONFIDENTIAL TREATMENT
REQUESTED] that failed [CONFIDENTIAL TREATMENT REQUESTED] to conform with or
operate according to applicable Specifications [CONFIDENTIAL TREATMENT
REQUESTED] within [CONFIDENTIAL TREATMENT REQUESTED] after they were
manufactured; and

B    =    the [CONFIDENTIAL TREATMENT REQUESTED] in that [CONFIDENTIAL TREATMENT
REQUESTED].

“Flexibility Schedule” means a schedule that sets forth the maximum percentage
increase in units forecasted or ordered, based on when notice of such increase
is given.

“Forecast” means a written estimate of the Goods required per week for
production of Apple Products.

“Goods” means components and related Service Units identified in an SOW, and any
components and related Service Units not identified in an SOW but offered by
Supplier to Authorized Purchasers to the extent that such goods and related
Service Units are not covered under the terms and conditions of a separate
written agreement signed by the parties to the Master Development and Supply
Agreement.

“Hub” means an Apple-approved warehouse located at or near Apple-specified
manufacturing or distribution facilities, or other Apple-specified location.

“Information Systems” means computer hardware and software systems, including
the Project Management System.

“Initial Service Unit Inventory” means the number of Service Units calculated
using the following formula:

Initial Service Unit Inventory    =    [CONFIDENTIAL TREATMENT REQUESTED],
where:

A    =    the [CONFIDENTIAL TREATMENT REQUESTED] (as determined [CONFIDENTIAL
TREATMENT REQUESTED]) of the Goods.

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

B    =    the [CONFIDENTIAL TREATMENT REQUESTED] in the then current Forecast
for the first [CONFIDENTIAL TREATMENT REQUESTED] of production.

“Intellectual Property Rights” means all current and future rights in
copyrights, trade secrets, trademarks, mask works, patents, and other
intellectual property rights, including, in each case whether unregistered,
registered or comprising an application for registration, and all rights and
forms of protection of a similar nature or having equivalent or similar effect
to any of the foregoing that may exist anywhere in the world.

“Lead-Time” means the minimum amount of time in advance of the date Goods are
required in accordance with Forecasts or Purchase Orders that Supplier must
begin production of the Goods.

“Long Lead-Time Materials” means those materials, if any, identified in an SOW
as “Long Lead-Time Materials”.

[CONFIDENTIAL TREATMENT REQUESTED].

“Multiple Causes” means any defect or defects (e.g. multiple, unrelated Single
Causes).

“Multiple-Cause Excessive Failure” means an Excessive Failure due to Multiple
Causes.

“Notice” means a written notification addressed to the authorized
representative(s) of the a party, which notification will be deemed given:
(i) when delivered personally; (ii) when sent by confirmed facsimile; (iii) one
day after having been sent by commercial overnight carrier specifying next-day
delivery with written verification of receipt; or (iv) three days after having
been sent by first class or certified mail postage prepaid. A copy of any notice
sent to Apple must also be sent simultaneously to Apple’s General Counsel at
Apple Computer, Inc., 1 Infinite Loop, Cupertino, CA 95014, United States, or by
fax to (408) 974-8530.

“Personnel” means officers, directors, agents, consultants, contractors, and
employees.

“Production Period” means the period during which Goods are produced by Supplier
to meet the requirements of the Forecasts provided by Apple in accordance with
Section of 2.2(a) the Agreement.

“Project Management System” means an Information System identified by Apple and
accessible to Supplier that is used to, among other things, (i) obtain approval
for changes to Specifications; and (ii) maintain electronic versions of
Specifications and to provide notification of and to track modifications to such
Specifications, used in accordance with the procedures set forth in the
document(s), if any, referenced in the Apple Requirements Document, or in the
absence of such procedures, as mutually agreed by Apple and Supplier.

“Project Schedule” means the most current version of schedule(s) provided by
Apple that set(s) forth when the Development Deliverables must be delivered, and
when production of the Goods is to begin.

“Purchase Order” or “PO” means a written or electronically transmitted purchase
order from an Authorized Purchaser to Supplier for Development Deliverables,
Goods or related services that includes a description of the Development
Deliverables, Goods or related services ordered, and a requested delivery

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

or performance date and location, as applicable; provided, however, that the
delivery or performance date and location may be provided separately in a
subsequent ship order.

“Recipient” is defined in Section 11.1 of the Agreement.

“Repair Facilities” means the facilities provided by Supplier at which Supplier
is able to perform its obligations under Section 3 of the Agreement.

“Safety Risk” means a risk of bodily injury or property damage.

“Service Units” means replacements, spare parts and service modules for Goods.

“Single Cause” means the same or substantially the same defect (e.g. related to
the same component, material, design, manufacturing process, or test procedure).

“Single-Cause Excessive Failure” means an Excessive Failure due to a Single
Cause.

“SOW” means a written statement of work or plan of record, signed by Apple and
Supplier, that references this Master Development and Supply Agreement and that
describes the terms and conditions specific to Development Deliverable, Goods
and/or related services.

“Specifications” means the most current version of all applicable specifications
and requirements provided by Apple, including the Project Schedule, the
specifications and requirements set forth in the documents referenced in the
Agreement, including any documents referenced in any BOM, SOW, and any relevant
specifications, drawings, samples or other descriptions provided by Supplier and
approved by Apple in writing.

“Supplier” means Company and Supplier Affiliates.

“Supplier Affiliate” means any entity authorized by Apple to provide Development
Deliverables and/or Goods under the Agreement.

“Supplier Modification” means a modification of Specifications requested by
Supplier and approved by Apple in accordance with Section 4.1 of the Agreement.

[CONFIDENTIAL TREATMENT REQUESTED].

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  



--------------------------------------------------------------------------------

Apple-M-FLEX

Master Development and Supply Agreement

#C56-06-00844

 

SCHEDULE 2

Apple Requirements Document

 

P/N    Title 069-0135    Specification, Regulated Substances 069-1111    Apple
RoHS Compliance Specification 080-2153    RoHS Declaration of Conformity
Procedure 080-2503    Apple Supplier Code of Conduct

 

[CONFIDENTIAL TREATMENT REQUESTED] INDICATES MATERIAL THAT HAS BEEN OMITTED AND
FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL
HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 406
PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.

 

  Apple Confidential  